Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed August 10, 2021, has been entered and carefully considered.  Claims 1, 9, 13, and 20 are amended. Claims 2, 4, and 14 are canceled. Claims 1, 3, 6-7, 9-13, 15 and 17-23 are currently pending. 
The objection of claim 9 is withdrawn in lights of applicant’s amendment to claim 9.
The rejection of claims  4 and 14 is withdrawn as both claims are canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1, 6-7, 9-13, 15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 8,478, 286 B1) in view of Kim et al. (US 2018/0049258 A1) and further in view of Liu et al. (US 2019/0387457 A1).
Regarding claim 1, Fan discloses an access barring apparatus, comprising: a memory that stores a plurality of instructions; a processor coupled to the memory and configured to execute the instructions to (Fig. 3 discloses an apparatus 307 UE comprises an apparatus 301 (access barring apparatus) which comprises processor 301 and a memory 303 including computer program code 304). Fan does not specifically discloses the mechanism of following limitation. 

In an analogous art, Kim discloses perform an access barring check (Paragraphs 0150-0159 discloses UE performs access barring check, UE receives the ac-BarringPerPLMN-List is included in the SIB type 2. Next, when the UE perform the RRC connection request, the access barring check is performed by using T303 as Tbarring and using ac-BarringForMO-Data as a barring parameter. When the barring is determined, each AS (RRC) layer of the UE1 100a and the UE2 100b notifies a failure of the RRC connection establishment to the upper layer (UE related parameters). Subsequently, as such, when the access is barred, each AS (RRC) layer determines whether a T302 timer or a Tbarring timer is driving.  If the timer is not driving, the T302 timer or the Tbarring timer is driven. As described above, in the network overload and congest situation, the eNB/RNC provides the ACB-related information to the UE.  Then, the UE checks the access barring by using the barring factor included in the received ACB information based on its access 

Kim discloses wherein parameter are applicable to all radio resource control (RRC) states, and wherein different RRC states use identical or different parameters, and identical or different values are set for identical parameters (Paragraphs 0150-0159 discloses UE performs access barring check, UE receives the ac-BarringPerPLMN-List is included in the SIB type 2. Next, when the UE perform the RRC connection request, the access barring check is performed by using T303 as Tbarring and using ac-BarringForMO-Data as a barring parameter. When the barring is determined, each AS (RRC) layer of the UE1 100a and the UE2 100b notifies a failure of the RRC connection establishment to the upper layer (UE related parameters). Subsequently, as such, when the access is barred, each AS (RRC) layer determines whether a T302 timer or a Tbarring timer is driving.  If the timer is not driving, the T302 timer or the Tbarring timer is driven. As described above, in the network overload and congest situation, the eNB/RNC provides the ACB-related information to the UE.  Then, the UE checks the access barring by using the barring factor included in the received ACB information based on its access class stored in the USIM (service related parameter).  Through the access barring check, finally, an access attempt is not performed.  That is, when the access to the corresponding cell is barred through the access barring check, the UE does not attempt the access, and when the access to the corresponding cell is not barred, the UE 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the system of Fan to provide in invention which solves the network overload problem by an eNodeB may broadcast information related to access class barring (ACB). The UE may check whether an RRC connection request of its own is a barring target based on the ACB, and when the RRC connection request of the UE is not a barring target, the UE may transmit the RRC connection request (Paragraph 0058, Kim). The combination of Fan and Kim does not specifically disclose the mechanism of parameters. 


In an analogous art, Liu discloses access barring mechanism based on one UE-related parameter (Paragraphs 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of different types may correspond to different priorities. The priority and AC of the terminal are information in two dimensions and the priority of the terminal may be determined on the basis of the type of the terminal.  For example, a priority of a mobile phone may be higher than a priority of an electric meter.  Although the priority of the mobile phone is high, an AC of the mobile phone may not be high, that is, a mobile phone with a high priority may correspond to a low AC) and one UE-related and service-related parameter (Paragraphs 0039, 0042-0047 disclose the type of the call triggered wherein the UE-related parameter is defined at least according to a contracted service type (Paragraphs 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of different types may correspond to different priorities. The priority and AC of the terminal are information in two dimensions and the priority of the terminal may be determined on the basis of the type of the terminal.  For example, a priority of a mobile phone may be higher than a priority of an electric meter.  Although the priority of the mobile phone is high, an AC of the mobile phone may not be high, that is, a mobile phone with a high priority may correspond to a low AC): and the UE-related and service-related parameter is defined at least according to a call type (Paragraphs 0039, 0042-0047 disclose (Paragraphs 0039, 0042-0047 disclose the type of the call triggered by transmission of the service to which the data to be transmitted belongs may be a reason of the call triggered by transmission of the service to which the data to be transmitted belongs, for example, an emergency call, a signaling call initiated by the terminal, a data call initiated by the terminal, a multimedia voice call and a multimedia video call); wherein the UE-related parameter and the UE-related and service-related parameter are defined for a 3GPP New Radio (NR) system (Paragraphs 0035, 0037, 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of different types may correspond to different priorities. The priority and AC of the terminal are information in two dimensions and the priority of the terminal may be determined on the basis of the type of the terminal.  For example, a priority of a mobile phone may 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Liu to the modified system of Fan and Kim to provide an access method and a terminal, so as to improve diversity of methods of determining an ACB control parameter for a terminal to access a network, in an ACB mechanism (Abstract, Liu).

Regarding claim 13, claim 13 comprises substantially similar limitation as claimed in claim 1, claimed as a method which follows the similar steps as described in claim 1.

Regarding claim 20, claim 20 comprises substantially similar limitation as claimed in claim 1, claimed as a communication system, comprising a network device and a User Equipment (UE), the UE comprising: a memory that stores a plurality of instructions; a processor coupled to the memory and configured to execute the instructions to (Fig. 3 discloses an apparatus 307 UE comprises an apparatus 301 (access barring apparatus) which comprises processor 301 and a 
In an analogous art, Kim discloses perform an access barring check (Paragraphs 0150-0159 discloses UE performs access barring check, UE receives the ac-BarringPerPLMN-List is included in the SIB type 2. Next, when the UE perform the RRC connection request, the access barring check is performed by using T303 as Tbarring and using ac-BarringForMO-Data as a barring parameter. When the barring is determined, each AS (RRC) layer of the UE1 100a and the UE2 100b notifies a failure of the RRC connection establishment to the upper layer (UE related parameters). Subsequently, as such, when the access is barred, each AS (RRC) layer determines whether a T302 timer or a Tbarring timer is driving.  If the timer is not driving, the T302 timer or the Tbarring timer is driven. As described above, in the network overload and congest situation, the eNB/RNC provides the ACB-related information to the UE.  Then, the UE checks the access barring by using the barring factor included in the received ACB information based on its access class stored in the USIM (service related parameter).  Through the access barring check, finally, an access attempt is not performed.  That is, when the access to the corresponding cell is barred through the access barring check, the UE does not attempt the access, and when the access to the corresponding cell is not barred, the UE attempts the access.  The access barring check is performed in the AS layer.  Herein, the access attempt means that the AS (RRC) layer of the UE transmits the RRC connection request message to the eNB/RNC). 
Kim discloses wherein parameter are applicable to all radio resource control (RRC) states, and wherein different RRC states use identical or different parameters, and identical or different values are set for identical parameters (Paragraphs 0150-0159 discloses UE performs access barring check, UE receives the ac-BarringPerPLMN-List is included in the SIB type 2. Next, when 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the system of Fan to provide in invention which solves the network overload problem by an eNodeB may broadcast information related to access class barring (ACB). The UE may check whether an RRC connection request of its own is a barring target based on the ACB, and when the RRC connection request of the UE is not a barring target, the UE may transmit the RRC connection request (Paragraph 0058, Kim). The combination of Fan and Kim does not specifically disclose the mechanism of parameters.

In an analogous art, Liu discloses access barring mechanism based on one UE-related parameter (Paragraphs 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of different types may correspond to different priorities. The priority and AC of the terminal are information in two dimensions and the priority of the terminal may be determined on the basis of the type of the terminal.  For example, a priority of a mobile phone may be higher than a priority of an electric meter.  Although the priority of the mobile phone is high, an AC of the mobile phone may not be high, that is, a mobile phone with a high priority may correspond to a low AC) and one UE-related and service-related parameter (Paragraphs 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of different types may correspond to different priorities. The priority and AC of the terminal are information in two dimensions and the priority of the terminal may be determined on the basis of the type of the terminal.  For example, a priority of a mobile phone may be higher than a priority of an electric meter.  Although the priority of the mobile phone is high, an AC of the mobile phone may not be high, that is, a mobile phone with a high priority may correspond to a low AC. Paragraphs 0039, 0042-0047 disclose the type of the call triggered by transmission of the service to which the data to be transmitted belongs may be a reason of the call triggered by transmission of the service to which the data to be transmitted belongs, for example, an emergency call, a signaling call initiated by the terminal, a data call initiated by the terminal, a multimedia voice call and a multimedia video call); wherein the UE-related parameter is defined at least according to a contracted service type (Paragraphs 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of : and the UE-related and service-related parameter is defined at least according to a call type (Paragraphs 0039, 0042-0047 disclose (Paragraphs 0039, 0042-0047 disclose the type of the call triggered by transmission of the service to which the data to be transmitted belongs may be a reason of the call triggered by transmission of the service to which the data to be transmitted belongs, for example, an emergency call, a signaling call initiated by the terminal, a data call initiated by the terminal, a multimedia voice call and a multimedia video call); wherein the UE-related parameter and the UE-related and service-related parameter are defined for a 3GPP New Radio (NR) system (Paragraphs 0035, 0037, 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of different types may correspond to different priorities. The priority and AC of the terminal are information in two dimensions and the priority of the terminal may be determined on the basis of the type of the terminal.  For example, a priority of a mobile phone may be higher than a priority of an electric meter.  Although the priority of the mobile phone is high, an AC of the mobile phone may not be high, that is, a mobile phone with a high priority may correspond to a low AC. Paragraphs 0039, 0042-0047 disclose the type of the call triggered by transmission of the service to which the data to be transmitted belongs may be a reason of the call triggered by transmission of the service to which the data to be transmitted belongs, for example, an emergency call, a signaling call initiated 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Liu to the modified system of Fan and Kim to provide an access method and a terminal, so as to improve diversity of methods of determining an ACB control parameter for a terminal to access a network, in an ACB mechanism (Abstract, Liu). 


Regarding claims 6 and 15, Liu discloses wherein the UE-related parameter and UE-related parameter and the service-related parameter are at least one of static parameters and dynamic parameters (Paragraphs 0035, 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of different types may correspond to different priorities. The priority and AC of the terminal are information in two dimensions and the priority of the terminal may be determined on the basis of the type of the terminal.  For example, a priority of a mobile phone may be higher than a priority of an electric meter.  Although the priority of the mobile phone is high, an AC of the mobile phone may not be high, that is, a mobile phone with a high priority may correspond to a low AC. Paragraphs 0039, 0042-0047 disclose the type of the call triggered by transmission of the service to which the data to be transmitted belongs may be a reason of the call triggered by transmission of the service to which the data to be transmitted belongs, for example, an emergency call, a signaling call initiated by the terminal, a data call initiated by the terminal, a multimedia voice call and a multimedia 


Regarding claim 7, Kim discloses the static parameters comprise at least one of: a parameter written into a subscriber identity module (SIM), a universal subscriber identity module (USIM), a parameter changed and/or updated only when operation administration and maintenance (OAM) indicates, and a parameter changed and/or updated only when a radio resource control (RRC) state changes (Paragraphs 0071-0072. 0133-0143 and 0150-0159 disclose UE performs access barring check, UE receives the ac-BarringPerPLMN-List is included in the SIB type 2. Next, when the UE perform the RRC connection request, the access barring check is performed by using T303 as Tbarring and using ac-BarringForMO-Data as a barring parameter); and the dynamic parameters comprise a parameter changed and/or updated via an Internet protocol (IP) flow level (Paragraph 0071-0072 disclose when the barring is determined, each AS (RRC) layer of the UE1 100a and the UE2 100b notifies a failure of the RRC connection establishment to the upper layer (UE related parameters). Subsequently, as such, when the access is barred, each AS (RRC) layer determines whether a T302 timer or a Tbarring timer is driving.  If the timer is not driving, the T302 timer or the Tbarring timer is driven. As described above, in the network overload and congest situation, the eNB/RNC provides the ACB-related information to the UE.  Then, the UE checks the access barring by using the barring factor included in the received ACB information 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the system of Fan to provide in invention which solves the network overload problem by an eNodeB may broadcast information related to access class barring (ACB). The UE may check whether an RRC connection request of its own is a barring target based on the ACB, and when the RRC connection request of the UE is not a barring target, the UE may transmit the RRC connection request (Paragraph 0058, Kim).


Regarding claim 9, Kim discloses the parameters provided by the AS comprise a parameter without indication provided by the upper layer (Paragraph 0152 discloses generally, at least one of 10 access classes (for example, AC0, AC1, .  . . , and AC9) is randomly allocated to the UE.  Exceptionally, for urgent emergency access, AC10 is allocated.  As such, the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class.  The access barring check is performed in each access stratum (AS) layer, that is, an RRC layer of the UE1 the UE-related parameter and the UE-related and service-related parameter provided by the upper layer comprise at least one of a parameter provided by a Non-access stratum (NAS) (Paragraph 0162) and a parameter provided by an  application layer (Paragraph 0152, 0162 discloses generally, at least one of 10 access classes (for example, AC0, AC1, .  . . , and AC9) is randomly allocated to the UE.  Exceptionally, for urgent emergency access, AC10 is allocated.  As such, the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class.  The access barring check is performed in each access stratum (AS) layer, that is, an RRC layer of the UE1 100a and the UE2 100b).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the system of Fan to provide an invention which solves the network overload problem by an eNodeB may broadcast information related to access class barring (ACB). The UE may check whether an RRC connection request of its own is a barring target based on the ACB, and when the RRC connection request of the UE is not a barring target, the UE may transmit the RRC connection request (Paragraph 0058, Kim). 

Regarding claims 10 and 17, Liu discloses wherein the UE-related parameter and UE-related parameter the service-related parameter are at least one of bitmap-related parameters and factor-related parameters (Paragraphs 0035, 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of different types may correspond to different priorities. The priority and AC of the terminal are 

Regarding claims 11 and 18, Fan discloses wherein the processor is further configured to immediately bar or bar for a period of time when a result of the access barring check is barring or suspending, and immediately pass or pass after a period of time or pass if a certain condition is satisfied when a result of the access barring check is passing or recovering (Col. 7, lines 23-45 disclose when the EAB SIB is included in schedulingInfoList in SIB1, and ValueTag in SIB1 is updated, the UE will immediately read the EAB SIB.  The number of bits for ValueTag is defined by the number of possible combinations of access barring parameter values with period T. And when the timer expires the updating bit is turned to 0 and the UE stops checking schedulingInfoList and ValueTag).

Regarding claims 12 and 19, Liu discloses wherein after performing the access barring check on corresponding parameters, the processor is configured to proceed with performing access barring check on at least one of: parameters of the same class, all remained parameters, and network-designated parameters (Paragraphs 0035, 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of different types may correspond to different priorities. The priority and AC of the terminal are information in two dimensions and the priority of the terminal may be determined on the basis of the type of the terminal.  For example, a priority of a mobile phone may be higher than a priority of an electric meter.  Although the priority of the mobile phone is high, an AC of the mobile phone may not be high, that is, a mobile phone with a high priority may correspond to a low AC. Paragraphs 0039, 0042-0047 disclose the type of the call triggered by transmission of the service to which the data to be transmitted belongs may be a reason of the call triggered by transmission of the service to which the data to be transmitted belongs, for example, an emergency call, a signaling call initiated by the terminal, a data call initiated by the terminal, a multimedia voice call and a multimedia video call); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Liu to the modified system of Fan and Kim to provide an access method and a terminal, so as to improve diversity of methods of determining an ACB control parameter for a terminal to access a network, in an ACB mechanism (Abstract, Liu).

Regarding claim 21, Liu discloses wherein a control of the access barring is achieved so that an access barring mechanism is selected without a need of considering the RRC states (Paragraph 

Regarding claim 22, Kim discloses wherein the UE-related parameter and the UE-related parameter are provided by at least one of an upper layer and an access stratum (AS) (Paragraph 0152 discloses generally, at least one of 10 access classes (for example, AC0, AC1, .  . . , and AC9) is randomly allocated to the UE.  Exceptionally, for urgent emergency access, AC10 is allocated.  As such, the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class.  The access barring check is performed in each access stratum (AS) layer, that is, an RRC layer of the UE1 100a and the UE2 100b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the system of Fan to provide an invention which solves the network overload problem by an eNodeB may broadcast information related to access class barring (ACB). The UE may check whether an RRC connection request of its own is a barring target based on the ACB, and when the RRC connection request of the UE is not a barring target, the UE may transmit 

Regarding claim 23, Kim discloses wherein the UE-related parameter and the UE-related and service-related parameter are provided by at least one of an upper layer and an access stratum (AS). (Paragraph 0152 discloses generally, at least one of 10 access classes (for example, AC0, AC1, .  . . , and AC9) is randomly allocated to the UE.  Exceptionally, for urgent emergency access, AC10 is allocated.  As such, the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class.  The access barring check is performed in each access stratum (AS) layer, that is, an RRC layer of the UE1 100a and the UE2 100b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the system of Fan to provide an invention which solves the network overload problem by an eNodeB may broadcast information related to access class barring (ACB). The UE may check whether an RRC connection request of its own is a barring target based on the ACB, and when the RRC connection request of the UE is not a barring target, the UE may transmit the RRC connection request (Paragraph 0058, Kim). Liu discloses the parameters as defined above in claim 1.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. in view of Kim et al. and further in view of Liu et al. and further in view of ZTE (3GPP TSG RAN WG2 NR Ad hoc R2-1700151, reference listed in IDS and provided by applicant).

Regarding claim 3, the combination of Fan, Kim and Liu do not specifically disclose the mechanism of claim 3. In an analogous art, ZTE discloses wherein for different public land mobile networks (PLMNs) and/or network slicing, the parameters are identical or different, and when the parameters are identical, parameter values are identical or different (Pages 2-3, disclose the mechanism of different public land mobile networks (PLMNs), network slicing and the parameters). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of ZTE to the modified system of Fan, Kim and Liu to provide an access control mechanism in NR to prevent overload and priority operate (Introduction, ZTE).
Response to Arguments
Applicant’s arguments filed August 10, 2021 with respect to claims 1, 3, 6-7, 9-13, 15 and 17-23 have been considered but they are not persuasive. 
Regarding claim 1, Applicant argued that the combination of cited prior art does not disclose the mechanism of  performing access barring check according to the UE-related parameter and the UE-related and service related parameter defined for the NR system, wherein the UE-related parameter is defined at least according to the contracted service type, and the UE-related and service-related parameter is defined at least according to the call type. And Liu can be applied to NR system or 5G system, Liu aims to determine ACB control parameters for a terminal to access a network and improve the diversity of methods of "determining ACB control parameters for a terminal to access a network," rather claim 1 focus on performing the access barring check according to pre defined parameters. 

Applicant stated that Liu does not disclose above limitations. Examiner respectfully disagrees.
 Kim discloses in paragraphs 0150-0159, UE performs access barring check, UE receives the ac-BarringPerPLMN-List is included in the SIB type 2. Next, when the UE perform the RRC connection request, the access barring check is performed by using T303 as Tbarring and using ac-BarringForMO-Data as a barring parameter. When the barring is determined, each AS (RRC) layer of the UE1 100a and the UE2 100b notifies a failure of the RRC connection establishment to the upper layer (UE related parameters). As described above, in the network overload and congest situation, the eNB/RNC provides the ACB-related information to the UE.  Then, the UE checks the access barring by using the barring factor included in the received ACB information based on its access class stored in the USIM (service related parameter).  Through the access barring check, finally, an access attempt is not performed.  That is, when the access to the corresponding cell is barred through the access barring check, the UE does not attempt the access, and when the access to the corresponding cell is not barred, the UE attempts the access.  The access barring check is performed in the AS layer.  Herein, the access attempt means that the AS (RRC) layer of the UE transmits the RRC connection request message to the eNB/RNC). Thus as stated above Kim discloses the mechanism of performing the mechanism of access barring according to UE related and service related parameters and using the AS layer mechanism.
Further Liu also discloses in paragraphs 0039-0040, 0049 disclose in 210, a terminal determines a target ACB control parameter according to target feature information, here, the target feature information includes at least one of: a priority of the terminal, information of a service to which data to be transmitted belongs, or information of a core network providing a service to which data to be transmitted belongs. The priority and AC of the terminal are information in two dimensions and the priority of the terminal may be determined on the basis of the type of the terminal.  For example, a priority of a mobile phone may be higher than a priority of an electric meter.  Although the priority of the mobile phone is high, an AC of the mobile phone may not be high, that is, a mobile phone with a high priority may correspond to a low AC. Paragraphs 0040, 0049 disclose the priority of the terminal may be a priority determined on the basis of a type of the terminal (UE related parameter), and terminals of different types may correspond to different priorities. The priority and AC of the terminal are information in two dimensions and the priority of the terminal may be determined on the basis of the type of the terminal.  For example, a priority of a mobile phone may be higher than a priority of an electric meter.  Although the priority of the mobile phone is high, an AC of the mobile phone may not be high, that is, a mobile phone with a high priority may correspond to a low AC. 
Paragraphs 0039, 0042-0047 disclose the type of the call triggered by transmission of the service to which the data to be transmitted belongs may be a reason of the call triggered by transmission of the service to which the data to be transmitted belongs, for example, an emergency call, a signaling call initiated by the terminal, a data call initiated by the terminal, a multimedia voice call and a multimedia video call. Thus cited paragraphs of Liu disclose the both parameters such as UE related parameters and combination of both UE and service related parameters. 

Paragraphs 0039, 0042-0047 disclose the type of the call triggered by transmission of the service to which the data to be transmitted belongs may be a reason of the call triggered by transmission of the service to which the data to be transmitted belongs, for example, an emergency call, a signaling call initiated by the terminal, a data call initiated by the terminal, a multimedia voice call and a multimedia video call (UE-related and service-related parameter).

Applicant’s claim language does not disclose the mechanism of determining or defining “pre-defined parameters”. Specification (US 2019/0253953 A1)  further discloses (0031) for different public land mobile networks (PLMNs) and/or network slicing, the parameters are identical or different. The UE may perform the access barring check or the access class determination by using the parameter(s), thereby simplifying the access mechanism (paragraph 0033). Parameters changed and/or updated only when operation administration and maintenance (OAM) indicates; or parameters changed and/or updated only when an RRC state changes (paragraph 0034).  And the dynamic parameters here are, for example, parameters changed and/or updated of an Internet protocol (IP) flow levelThe parameters are defined from an angle of model.  For example, the parameters may be parameters provided by an upper layer, or may be parameters provided by an access stratum (AS) (paragraph 0036).



Specifically spec. discloses in paragraph 0032, the parameter may be UE-related parameter, or may be service-related parameter, or may be a combination of UE-related parameter and service-related parameter, that is, UE-related parameter and service-related parameter are all included.  The UE-related parameter here is, for example, parameters defined in consideration of the following factors, including but not limited to: a device type, such as a low-cost device, and a contracted service type, such as GSM, and M-zone.  The service-related parameter here is, for example, parameters defined in consideration of the following factors, including but not limited to: a service, such as voice, and video; an application, such as QQ initiation, Microsoft Service Network (MSN) initiation, and WeChat initiation; a call type, such as emergency call, and signaling initiated by a terminal; and quality of service (QoS) and/or a flow identifier (ID), etc.

Applicant further argued that combination of prior art does not disclose the mechanism of wherein the UE-related parameter and the UE-related and service- related parameter... are applicable to all radio resource control (RRC) states, and wherein different RRC states use identical or different parameters, and identical or different values are set for identical parameters.

Examiner respectfully disagrees. 
Kim discloses Paragraphs 0150-0159 discloses UE performs access barring check, UE receives the ac-BarringPerPLMN-List is included in the SIB type 2. Next, when the UE perform the RRC connection request, the access barring check is performed by using T303 as Tbarring and using 
Examiner noted that applicant’s claim language does not define all RRC states and how the RRC states are related to parameters. 
Liu also discloses in paragraphs 0063-0064, the operation that the terminal establishes the RRC connection with the network device according to the ACB control parameter may be that the terminal in an RRC idle state establishes the RRC connection with the network device (for example, an access network device). The operation that the terminal establishes the NAS connection with the network device according to the ACB control parameter may be that the terminal in an RRC connected state establishes the NAS connection with the network device (for example, a core network device). The terminal in the RRC connected state, after accessing the 

Thus under broadest reasonable interpretation of RRC states, Kim discloses the mechanism of  parameters are applicable to all radio resource control (RRC) states, and wherein different RRC states use identical or different parameters, and identical or different values are set for identical parameters.

Thus Kim and Liu discloses the argued limitations of claim 1 and rejection of claim 1 is maintained under 35 U.S.C. 103. Similar arguments are applied to claims 13 and 20.
Thus rejection of claims 1, 3, 6-7, 9-13, 15 and 17-23 is maintained under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkob et al. (US 2009/0029698 A1) discloses the mechanism of a message which includes a field called RRC state field (Paragraph 0039)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413